Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 4, 2015

                                    No. 04-15-00636-CV

                              John E. VOGT and Nelda L. Vogt,
                                        Appellants

                                              v.

                        MARIN REAL ESTATE PARTNERS, Et al.,
                                    Appellees

                From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 06-150
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
       On November 13, 2015, we ordered appellants to show cause in writing by December 3,
2015 why this appeal should not be dismissed for lack of jurisdiction. We also suspended all
appellate deadlines pending our determination of whether we have jurisdiction over this appeal.
On December 2, 2015, Appellants filed a motion for extension of time to file their written
response. We GRANT the motion and ORDER appellants to file any written response by
January 15, 2016. No further extensions will be granted.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court